DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Regarding claim 3, lines 2-3, please, change “the second flexible printed circuit boards” to - - the second flexible printed circuit board - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Go (U.S. 2008/0143871), Takahashi (U.S. Patent 8,405,999), Akama et al. (U.S. Patent 8,004,851), or Haas (U.S. Patent 5,121,297).
As to claim 1, Go discloses a circuit board assembly (100) as shown in figures 2-3 comprising:

at least one first flexible printed circuit board (the middle/connection portion of the circuit board 140);
wherein each of the flexible printed circuit board connects adjacent two of the daughter boards.

As to claim 1, Takahashi discloses a circuit board assembly (10) as shown in figures 1-2 comprising:
at least two daughter boards (11, 12); and
at least one first flexible printed circuit board (13);
wherein each of the flexible printed circuit board (13) connects adjacent two of the daughter boards (11, 12).

As to claim 1, Akama discloses a circuit board assembly as shown in figure 1 comprising:
at least two daughter boards (1); and
at least one first flexible printed circuit board (2);
wherein each of the flexible printed circuit board (2) connects adjacent two of the daughter boards (1).

As to claim 1, Haas discloses a circuit board assembly (10) as shown in figures 1-2 comprising:

at least one first flexible printed circuit board (12);
wherein each of the flexible printed circuit board (12) connects adjacent two of the daughter boards (11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go in view of Wang (CN 106937033A) submitted by the applicant, Hereafter Wang.
Regarding claim 2, Go discloses all of the limitations of claimed invention except for the circuit board assembly further comprises a second flexible printed circuit board coupled to a side of the daughter boards, the second flexible printed circuit board is provided with a connector.
Wang teaches an imaging module (100) as shown in figured 1-6 comprising a circuit board assembly further comprises a second flexible printed circuit board (13) coupled to a side of the daughter boards (21), the second flexible printed circuit board (13) is provided with a connector (32).

Regarding claim 3, Go discloses in figure 3 that each of the daughter boards (the left and right multilayer portion of the circuit board 140) has a multilayered structure (see figure 3), each of the first flexible printed circuit board (the middle circuit board portion) embedded into the daughter boards.
Go does not discloses the second flexible printed circuit board[[s]] embedded into the daughter boards.
Wang teaches in figure 4 that the second flexible printed circuit board (13) embedded into the daughter boards (21).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wang employed in the assembly of Go in order to provide excellent bonding connection.
Regarding claim 4, Go as modified by Wang discloses each of the daughter boards comprises first and second hard board layers (152-153, figure 3), and a flexible board layer (140a,b) sandwiched between the first and second hard board layers, the first flexible printed circuit board (the middle portion of the circuit board 140) and the second flexible printed circuit board (taught by Wang element 13) are separately connected to the flexible board layer.
Regarding claim 5, Go as modified by Wang teaches the circuit board assembly further comprises a reinforcement plate (160, figure 5), the reinforcement plate is fixed 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wang employed in the assembly of Go in order to provide excellent supporting structure for the PCB assembly.

Claim 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN’033) in view of Go (‘871).
As to claim 6, Wang discloses a camera module (100) as shown in figures 1-6 comprising:
a circuit board assembly, comprising: at least two daughter boards (21), and
at least two camera units (20), each of the camera units being arranged on the corresponding daughter board (21).
Wang does not specifically disclose at least one first flexible printed circuit board, each of the flexible printed circuit board connecting adjacent two of the daughter boards.
Go teaches a camera module as shown in figure 2 comprising at least one first flexible printed circuit board (the middle circuit board portion of the circuit board 140), each of the flexible printed circuit board connecting adjacent two of the daughter boards (the left and right circuit board portions of PCB 140).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Go employed in the assembly of Wang in order to provide internal signal communication between board to board connections.

a camera module (100), comprising:
a circuit board assembly, comprising:
at least two daughter boards (21), and
at least two camera units (20), each of the camera units being arranged on the corresponding daughter board (21).
Wang does not specifically disclose at least one first flexible printed circuit board, each of the flexible printed circuit board connecting adjacent two of the daughter boards.
Go teaches a camera module as shown in figure 2 comprising at least one first flexible printed circuit board (the middle circuit board portion of the circuit board 140), each of the flexible printed circuit board connecting adjacent two of the daughter boards (the left and right circuit board portions of PCB 140).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Go employed in the assembly of Wang in order to provide internal signal communication between board to board connections.
As to claims 7 and 16, Wang as modified by Go discloses the circuit board assembly further comprises a second flexible printed circuit board (13) coupled to a side of the at least two daughter boards (21), the second flexible printed circuit board is provided with a connector (32).
As to claims 8 and 17, Wang as modified by Go teaches in figure 3 that each of the daughter boards (the left and right circuit board portions of the PCB 140) has a 
Regarding claims 9 and 18, Wang as modified by Go teaches each of the daughter boards comprises first and second hard board layers (152-153, figure 3), and a flexible board layer (140a,b) sandwiched between the first and second hard board layers, the first flexible printed circuit board (the middle portion of the circuit board 140) and the second flexible printed circuit board (taught by Wang element 13) are separately connected to the flexible board layer.
As to claims 10 and 19, Wang as modified by Go discloses the circuit board assembly further comprises a reinforcement plate (60), the reinforcement plate is fixed on surfaces of the at least two daughter boards (21) and the first flexible printed circuit board.
As to claims 11 and 20, Wang as modified by Go discloses each of the camera units (20) comprises:
a voice coil motor (232); a lens (231) received in the voice coil motor; an optical filter (24); and an image sensor (22);
wherein the optical filter (24) and the image sensor (22) are both located outside of the voice coil motor, the optical filter is arranged between the voice coil motor and the image sensor and is opposite to the lens, the image sensor is arranged on the corresponding daughter board and is opposite to the lens and the optical filter.
As to claim 12, Wang as modified by Go discloses the camera module further comprises a base (233) arranged on the daughter boards (21) and defining a first 
As to claim 13, Wang as modified by Go discloses the base (233) defines at least two light through holes (2332, figure 6), a portion of the first surface of the base adjacent to one light through hole (2332) is sunken to form a groove (2331), the optical filter is fixed in the groove.
As to claim 14, Wang as modified by Go discloses the camera module (20) further comprises a bracket (50) arranged on the at least two daughter boards (21), the bracket defines at least two second receiving hole (251) for receiving the voice coil motor and the base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T DINH/Primary Examiner, Art Unit 2848